Citation Nr: 0703491	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, to 
include cervical and thoracic spine disabilities.  

2.  Entitlement to service connection for a back disorder, to 
include cervical and thoracic spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating action rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that held that new and material 
evidence had not been submitted to reopen previously 
disallowed claims for service connection for cervical spine 
and ankle disabilities.  

The veteran testified at a hearing before the undesigned 
Member of the Board sitting at the RO in April 2006.  A 
transcript of this hearing is associated with the claims 
folder.  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a statement received in July 2006, the veteran indicated 
that he wished to withdraw his appeal of the denial to reopen 
his claim for service connection for ankle disability.  This 
statement qualifies as a valid withdrawal of the appeal for 
that issue under 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  Service connection for back disability was denied in a 
final rating decision issued in January 1972.

2.  By means of unappealed rating actions dated in December 
1973 and April 1996, the RO held that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for back disability.  
.  
3.  Evidence received since the April 1996 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for a back disability.  


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim for 
service connection for a back disability has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  


Claim to Reopen

In the present case, service connection for back disability 
was denied by a rating action issued in January 1972.  The RO 
essentially held that the veteran's congenital fusion of C-2 
to C-5 was not a disability for compensation purposes.  The 
evidence associated with the claims folder at that time 
included service medical records showing complaints of a 
stiff neck, limited range of motion, and intermittent neck 
pain with minimal muscle spasms.  Also of record was the 
report of a September 1971 VA examination showing that the 
veteran's cervical spine disability did not result in limited 
motions, poor muscle development, or atrophy.  The veteran 
failed to file a timely appeal of this decision.  

In September 1973, the RO received medical statement from Dr. 
Theodore Brown noting the veteran had pain in the back of his 
skull extending into his neck with painful motion.  These 
symptoms were noted to date to active duty.  After 
considering this additional evidence, the RO issued a rating 
decision in December 1973 that continued the denial of 
service connection for a back disability.  As the evidence 
did not show that the veteran's congential cervical spine 
disability was incurred in or aggravated by active duty.  The 
veteran failed to perfect an appeal of this decision.  

In 1994, the veteran again sought service connection for back 
disability.  In support of his claim he submitted statement 
from Dr. Louis G. Dusseault dated in January 1994 and August 
1995.  Dr. Dusseault noted that the veteran's congenital neck 
disability was never a problem until his vigorous physical 
activity in the military and that he had chronic symptoms 
since that time.  In an April 1996 rating action, the RO held 
that the additional evidence was either duplicative or 
cumulative of evidence previously considered.  The veteran 
did not perfect an appeal of this decision. 

Additional evidence has been associated with the claims 
folder since the April 1996 decision including a private 
medical statement from Dr. Bryan Lieberman who opined that 
the veteran's training in basic training, in particular, the 
wearing of heavy backpacks, caused downward compression of 
the clavicle and neuralgia due to traction on the roots and 
thoracic outlet compression.  This incident was felt to be 
the initial or precipitating event leading to the veteran's 
current condition.  As this evidence was not in existence at 
the time of the prior denial, it is new.  

As to the determination of the materiality of the evidence 
presented since the last final disallowance of the claim, the 
newly presented evidence does not need to be probative of all 
of the elements that are required to award a claim, but 
instead needs to be probative only as to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).  As the evidence prior to 
April 1996 did not show that the veteran's cervical spine 
disability was aggravated by active duty, the additional 
medical evidence received since that time is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, this evidence relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that it is new and material and 
reopening of the claim is in order.  


ORDER

The application to reopen a claim for service connection for 
a back disability is granted.  


REMAND

Having reopened the appellant's claim, the Board is of the 
opinion that the appellant should be afforded a VA 
examination to ascertain the etiology of any current back 
disability. 

While Dr. Brown and Dr. Dusseault have linked the veteran's 
current back symptoms to active duty, the Board notes that it 
is not required to accept doctors' opinions that are based 
upon the veteran's recitation of medical history.  Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).  

On remand, the veteran should be afforded a VA examination to 
ascertain whether the veteran's congenital cervical spine 
disability was aggravated by his active military service.  
The VCAA specifically provides that VA's statutory duty to 
assist a claimant with his claims includes, when necessary to 
decide his case, providing a medical examination or obtaining 
a clarifying medical opinion.  See 38 U.S.C.A. § 5103A (d) 
(West 2002).  See also Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:  

1.  The RO should arrange for the 
appellant to be scheduled for a VA 
examination by a physician, in order to 
determine the nature and etiology of his 
any current cervical or thoracic back 
disorder.  The examiner should be 
provided with the claims file.  
Based on his/her review of the claims 
file and the examination results, the 
examiner should identify any currently 
manifested cervical and/or thoracic back 
disability.  For each disability 
identified, the examiner must provide an 
opinion as to whether it is at least as 
likely as not ( e.g., a 50 percent or 
greater probability) that the appellant's 
current back disability was incurred 
during the appellant's period of active 
duty.  

For each current cervical or thoracic 
disability that is found to have been 
initially manifested prior April 1969, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the disability 
underwent an permanent increase in 
severity beyond the natural progression 
of the disability during the appellant's 
period of active duty.  

In addition, the examiner should review 
the evidence, in particular the February 
1, 2005, statement from Dr. Lieberman and 
answer the following questions:  

(a)  Did the veteran develop 
cervical myofasciitis, neuralgia, or 
thoracic outlet brachial plexus 
compression during service?  
(b)  If so, are such congenital 
defects or are they considered 
acquired or superimposed upon the 
congenital abnormalities?  

Furthermore, the examiner should define 
Klippel Feil Syndrome (KFS) and indicate 
whether the current findings are 
considered the natural progression of 
KFS.  

The rationale for all opinions expressed 
should be provided.

3.  The AOJ must comply with 38 C.F.R. 
§ 3.655.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he receives further notice.  
The purposes of this REMAND are to further develop the record 
and to accord the appellant due process of law.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


